             Case 1:17-cv-09245-KHP Document 32 Filed 03/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X
PANAGIOTIS PELEKIS,
                                                                                Case No.: 17 Civ. 9245 (KHP)
                                            Plaintiff,

                 -vs-
                                                                                NOTICE OF MOTION
SEAFOOD OF THE GODS GROUP, LLC
d/b/a SEAFOOD OF THE GODS, DAVID SMITH
and HELEN FRADELAKIS, jointly and severally,

                                             Defendants.
----------------------------------------------------------------------------X

                   NOTICE OF MOTION TO BE RELIEVED AS COUNSEL OF
                     RECORD FOR ALL DEFENDANTS IN THIS ACTION

        PLEASE TAKE NOTICE THAT, upon the accompanying Declaration of Nils C. Shillito,

with exhibit(s) thereto, dated March 1, 2019, and upon all pleadings and proceedings heretofore had

herein, Stephen D. Hans & Associates, P.C. hereby moves this Court, before the Honorable Katharine

H. Parker, United States Magistrate Judge for the Southern District of New York, for an Order pursuant

to Local Civil Rule 1.4 relieving Stephen D. Hans & Associates, P.C., and, specifically, Nils C. Shillito,

as counsel of record for defendants Seafood of the Gods Group, LLC, David Smith, and Helen

Fradelakis in the above-captioned action.

Dated: Long Island City, New York
       March 1, 2019
                                                         STEPHEN D. HANS & ASSOCIATES, P.C.

                                                         By:___/s/Nils C. Shillito_______________
                                                            Nils C. Shillito (NS-6755)
                                                            45-18 Court Square, Suite 403
                                                            Long Island City, New York 11101
                                                            Tel: 718.275.6700 x 205
           Case 1:17-cv-09245-KHP Document 32 Filed 03/01/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that on March 1, 2019, I caused a true and correct

copy of the foregoing Notice of Motion to be electronically filed with the Clerk of the District Court

using the CM/ECF system, which sent notification of such filing and an electronic copy thereof to:

                                  Ariadne Panagopoulou, Esq.
                                PARDALIS & NOHAVICKA LLP
                                  950 Third Avenue, 25th Floor
                                  New York, New York 10022
                                        Tel: 212.213.8511
                                   Email: ari@pnlawyers.com
                                    Attorneys for the Plaintiff

       The undersigned attorney also hereby certifies that on March 1, 2019, I served a true and

correct copy of the foregoing Notice of Motion upon defendants Seafood of the Gods Group, LLC,

David Smith, and Helen Fradelakis, by email (to: seafoodofthegods@yahoo.com) and by USPS first

class mail (to: 17 West 4th Street, Locust Valley, NY 11560).




                                                     ___/s/____________________________
                                                     Nils C. Shillito (NS-6755)
